JOHNSON, J.
Decision here turns on the defendant’s exception to the ruling of the trial court in sustaining the demurrer ore tenus to- the counterclaim for betterments.
The demurrer was properly sustained under application of the principles of law applied and explained by Winborne, J., in Grimes v. Guion, 220 N.C. 676, 18 S.E. 2d 170, where the facts are strikingly similar to those in the instant case.
Further discussion of the controlling principles of law is deemed unnecessary. Suffice it to say, that since the Connor Act, Chapter 147, Public Laws of 1885, now codified as G.S. 47-18, one who goes into possession of land under parol contract to convey and makes improvements thereon, may not assert the right to remain in possession or recover for his improvements as against a purchaser for value from the vendor, holding under a duly registered deed, even though the purchaser had notice of the contract. Grimes v. Guion, supra, and cases cited.
The case of Luton v. Badham, 127 N.C. 96, 37 S.E. 143, relied on by the defendant, is distinguishable. There, the action was to recover for improvements against the original party who breached the parol agreement. Here, the alleged parol contract was breached by a third person who is not a party to the action. The other cases relied on by the defendant likewise are distinguishable. See Grimes v. Guion, supra.
The rest of the defendant’s exceptive assignments of error are formal and are without merit.
No error.